                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KELLEEN F. SULLIVAN, et al.,                        Case No. 3:17-cv-05799-WHO
                                                         Plaintiffs,
                                   8
                                                                                             ORDER ON JOINT DISCOVERY
                                                 v.                                          LETTER
                                   9

                                  10     STEPHEN A. FINN, et al.,                            Re: Dkt. No. 90
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On March 25, 2020, plaintiffs and siblings Kelleen and Ross Sullivan and defendant

                                  14   Stephen Finn, Kelleen’s ex-husband, filed a joint discovery dispute letter. The Sullivans wish to

                                  15   depose Finn, who is a critical witness in this case. But Finn refuses to sit for a deposition on the

                                  16   advice of his doctor. At their request, Finn has provided the Sullivans with a letter from his doctor

                                  17   explaining that the stress of a deposition would have the potential to exacerbate his various

                                  18   medical conditions. The Sullivans seek the medical records on which Finn’s doctor relied to reach

                                  19   his conclusion.

                                  20          Given the grudge match quality of this litigation, the Sullivans are entitled to be skeptical

                                  21   about Finn’s unavailability. Because Finn states that he cannot be deposed for medical reasons,

                                  22   and the Sullivans have made clear that they want to depose him, and the parties have brought this

                                  23   dispute to me, the fact that the Sullivans have not served a notice of deposition is immaterial.

                                  24          I lack the information necessary to resolve this dispute. On this record, I will take Finn at

                                  25   his word. But his decision not to sit for a deposition has ramifications for both sides that I will

                                  26   sketch out below.

                                  27          First, if Finn is unavailable to be deposed, he may not testify at trial. I do not know

                                  28   whether he has previously given testimony on the relevant issues in this case during one of the
                                   1   several lawsuits involving these and related parties. I do not know which party suffers more from

                                   2   his inability to testify, although I assume that it hurts the Sullivans more. And while I know that a

                                   3   deposition is obviously preferable to written discovery, I do not know from the discovery letter

                                   4   whether there are lines of inquiry that the Sullivans may wish to pursue that could not be

                                   5   developed by interrogatories or admissions.

                                   6          Second is the issue of whether Finn’s unavailability is “wrongfully caused” in order to

                                   7   prevent him from testifying, which may impact the evidence presented at trial or evidentiary

                                   8   inferences that could be requested. See, e.g., Fed. R. Evid. 804(a). As the parties volunteered, I

                                   9   direct that Finn lodge in camera the letter from Dr. Harper, either by mail or via the drop box on

                                  10   the first floor of the Courthouse for documents while emergency procedures are in place during

                                  11   the Covid-19 pandemic. After reviewing that letter, I will determine if any further discovery on

                                  12   Finn’s health is appropriate.
Northern District of California
 United States District Court




                                  13          For now, I direct that the Sullivans propound further written discovery to Finn that would

                                  14   answer any of their fact questions and tie down any admissions. Once I make a determination

                                  15   regarding the medical information, the Sullivans may serve a more specific dispute letter

                                  16   identifying areas of inquiry needed from Finn that written discovery cannot address and any

                                  17   evidentiary rulings they would request to overcome the deficit into which they have been put by

                                  18   Finn’s unavailability. Finn should respond to the written discovery promptly so that I can resolve

                                  19   this dispute on a more complete record.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 26, 2020

                                  22

                                  23
                                                                                                    William H. Orrick
                                  24                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         2
